Citation Nr: 1806766	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  00-05 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to compensation under 38 U.S.C. § 1151 for a back disability arising out of August 2010 VA treatment.


REPRESENTATION

Appellant represented by:	Attorney Jeffrey E. Marion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from November 1976 to February 1977 and from March 1980 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) from December 1999 and August 2015 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of service connection for PTSD has been recharacterized as service connection for an acquired psychiatric disability, to include PTSD.

The claim of service connection for an acquired psychiatric disability was previously before the Board in October 2003, June 2009, February 2013, and March 2017.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

The claim for compensation under 38 U.S.C. § 1151 for a back disability incurred due to August 2010 VA treatment was previously before the Board in March 2017, at which time the Board remanded it for additional development.  Additional development is needed before the claim can be decided on the merits.

The issue of entitlement to compensation under 38 U.S.C. § 1151 for a back disability incurred due to August 2010 VA treatment is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran's PTSD existed prior to service.

2.  There is not clear and unmistakable evidence that the Veteran's PTSD was not aggravated beyond its natural course during active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, have been met.  38 U.S.C. §§ 1131, 1153, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b) (2012).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2017).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Establishing service connection specifically for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2017); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2017).

To establish service connection for PTSD, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether or not the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, then, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2017); see also 38 U.S.C. § 1154(b) (2012); VAOPGCPREC 12-99.  Corroborating evidence is not needed if the claimed in-service stressor is related to the Veteran's "fear of 
hostile military or terrorist activity."  The regulations require that: (1) A VA psychiatrist or a psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f).

If the veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot establish the occurrence of a non-combat stressor that is not due to fear of hostile military or terrorist activity.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 38 C.F.R. § 3.304(f). 

The law provides that a Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C. §§ 1111, 1132 (2012).  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness.  See Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition).
The STRs do not show that an acquired psychiatric disorder was noted at entry to either period of active service and do not show treatment for an acquired psychiatric disorder, including PTSD, during service.  Service personnel records show that during his first period of active service the Veteran was referred to a recruit aptitude board because he had been making excuses to get out of the Navy and was a motivational problem to other recruits.  He was discharged for unsuitability.  The Veteran was discharged from his second period of active service due to substandard performance or inability to adapt.

The Veteran said at April 1984 treatment for alcohol abuse that his nerves were bad, and it was noted that "he demonstrated much anxiety."  At June 1984 private treatment for the Veteran was diagnosed with dysthymic disorder.  At May 1989 VA treatment the Veteran was diagnosed with an anxiety disorder.  A private physician wrote in July 1994 that he had treated the Veteran for panic attacks since January 1991.  

The Veteran had a psychiatric examination in April 1997 for a Social Security claim at which he was diagnosed with anxiety disorder, rule out PTSD, rule out intermittent explosive disorder, and rule out dysthymia.  He discussed being sexually abused by two priests.  Private treatment records from June 1997 show a diagnosis of PTSD.  VA treatment records from February 1998 also show a diagnosis of PTSD, along with dysthymic disorder.  At March 1998 VA treatment it was noted that the Veteran's symptoms were consistent with PTSD and that he had intrusive thoughts of sexual abuse.  At July 1998 and August 1998 VA treatment the Veteran had a diagnosis of PTSD due to sexual abuse when he was 14 years old.  The Veteran had VA inpatient treatment in December 1998 for adjustment disorder with mood disturbance, impulse control disorder, generalized anxiety disorder by history, PTSD by history, and dysthymia by history.  He said he was haunted by sexual abuse by priests from 25 years before, which had been exacerbated by recent stressful events.  March 1999 VA treatment records note that the Veteran had PTSD due to sexual abuse as a teen that had been aggravated by insufficient income.

The Veteran then testified at an April 2000 hearing with an RO hearing officer that during his first period of active service he was tormented when the personnel in charge of his company "tore up" his officer candidate school appointment, and that generally he was tormented every day during basic training.  There was a stressful incident from his second period of service when he collapsed when forced to work out for three hours with his rifle and was told he would be discharged.  He was also harassed daily while in fireman engineman's school.  His nerves were "totally shot," and he therefore started drinking.  There was also an incident during service in which he was grabbed by the throat and held down for five minutes in the laundry area where he worked.  The Veteran said that he sought VA treatment for a nervous condition as soon as 1977.

A VA physician wrote in March 2003 that the Veteran had been in psychiatric treatment from 1976 to the present.  He was being treated for anxiety, depression, and PTSD, and had been unable to hold a job since 1980.  The VA psychiatrist wrote in November 2003 that Veteran had been treated in the Upstate New York VA Healthcare System since December 1997 for mental illness and had not shown any significant improvement.  A VA physician wrote in May 2004 that the Veteran suffered from PTSD.  At December 2006 VA treatment the Veteran said that he heard voices telling him to kill the priests who attacked him prior to service and the attacker from during service.  It was noted that he was not homicidal but that he was haunted by what happened to him.

The Veteran said at October 2007 VA treatment that he was physically assaulted in the military when another man tried to choke him.  The sergeant "covered up" the incident, and the Veteran was not given medical attention.  At December 2007 VA treatment the Veteran reported nightmares of a man choking him while in the military and of being sexually abused by a priest before service.  Both incidents were upsetting, and he had nightmares.  The Veteran wrote in January 2010 that he had experienced periodic nervous panic attacks caused by the in-service attack.  Subsequent treatment records show continued treatment at which the Veteran discussed these incidents.

The Veteran had a VA examination in October 2010 at which he was diagnosed with PTSD, major depressive disorder, generalized anxiety disorder, obsessive compulsive disorder, panic disorder without agoraphobia, and alcohol dependence in sustained full remission.  He reported the onset of additional mental disorders after his experience of trauma in the military.  The examiner opined that the Veteran's PTSD was initially caused by being sexually assaulted by two priests when he was 14 years old and that it was permanently aggravated by being physically assaulted and choked while in the military.

The Veteran had a VA examination in May 2017.  The examiner opined that the Veteran's symptoms were consistent with a diagnosis of PTSD.  The PTSD initially stemmed from being raped and assaulted by two priests when he was a teenager.  It was in all likelihood exacerbated beyond its normal trajectory by the choking assault when he was in the military.  In a July 2017 examination report addendum, the examiner opined that the Veteran's PTSD stemmed from being abused by a priest when he was 14 years old.  It was somewhat likely that the conditions of military service worsened his PTSD.  

In summary, an acquired psychiatric disability was not noted when the Veteran entered either period of active duty.  The opinions of the October 2010 and May 2017 VA examiners indicate that the Veteran's PTSD clearly and unmistakably existed prior to service and was due to the Veteran being sexually abused by priests.  The October 2010 examiner opined that the Veteran met the diagnostic criteria for PTSD prior to entering military service.  In July 2017 the examiner opined that it was somewhat likely that the conditions of military service worsened his PTSD.  Since the record does not show clear and unmistakable evidence that the Veteran's PTSD was not aggravated beyond its natural course by active service, the in-service attack does not need to be verified.  See VAOPGCPREC 3-2003; Wagner, 370 F.3d at 1096.  Therefore, service connection for PTSD is warranted.  As there is no evidence that any other psychiatric disorder preexisted service and was not aggravated during service, or that is otherwise related to active service, there is no other psychiatric disorder that warrants the grant of service connection at this time or that is capable of substantiation through further development.




ORDER

Service connection for PTSD is granted.


REMAND

At November 1997 VA treatment the impression was anxiety disorder with medication withdrawal.  It was noted that the Veteran took Xanax and ran out of medication.  

In August 2010 the Veteran presented to a VA emergency room reporting that he had run out of Xanax and requesting more.  He said that he had last taken it in the morning and that an order he placed would not arrive for four days.  The Veteran was told that his high blood pressure might be a result of withdrawal and was instructed to follow-up with his primary care physician for his blood pressure and medication.  Twenty five minutes later the Veteran had a seizure while in a hallway at the VA emergency room.  The Veteran said later in the day that he had not taken any of his medications in a week because he had left them in New York.  A VA physician noted the following day that the seizure may have been due to Xanax withdrawal or a rapid change in serum sodium.  However, neither seemed "overly convincing."  On the same day, another physician opined that the seizure was most likely due to alprazolam (Xanax) withdrawal and that withdrawal occurs within 20 to 72 hours after discontinuation, on average.  It was unlikely that hyponatremia (low sodium) caused the seizures because there had been a gradual downward trend for a year and the Veteran's level was not low enough to have caused a seizure without an abrupt fall.  Two days after admission, a different physician wrote that the Veteran's heart rate had steadily increased since admission, which was likely secondary to withdrawal.  The treatment records indicate that the Veteran hit his back when he fell during the seizure, and he was treated with pain medication for back pain.

In May 2012 a VA physician wrote that the Veteran had had two seizures, both of which were felt to be due to benzodiazepine (Xanax) withdrawal.  A private neurologist wrote in May 2012 that he believed that the Veteran's seizure in August 2010 was due to Xanax withdrawal.  

In August 2015 a VA examiner opined that the seizure that occurred during August 2010 VA treatment was not predictable because the Veteran had been without medication for a period of time and was hyponatremic.  The Veteran's fall during the seizure was not due to lack of appropriate care, and based on his condition did not need to have been restricted to his bed.  The seizure was due to multiple factors, including hyponatremia and not taking medication, but was not due to untimely treatment or negligence by the VA emergency room staff.

In April 2017 a VA examiner opined that it is not at least as likely as not that the Veteran's back disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or was due to an event not reasonably foreseeable.  The examiner noted the contradictory statements by the Veteran regarding whether he had last taken Xanax that morning or a week before, and gave weight only to the latter.  She felt that the Veteran was triaged and prioritized appropriately and that the seizure suffered during August 2010 VA treatment was less likely due to stopping medication and hyponatremia.  The seizure was not the result of any action or inaction of the emergency room staff.

The Board notes that the record shows that the Veteran takes several medications and that he gave contradictory answers at the August 2010 VA treatment regarding when he had last taken Xanax, as discussed above.  The April 2017 VA examiner's opinion was based on the Veteran having last taken Xanax a week before the August 2010 VA treatment.  Giving the benefit of the doubt to the Veteran, it is reasonable to assume that he had last taken Xanax the morning of his August 2010 emergency treatment and had not taken his other medication in a week.  Therefore, a new VA opinion must be obtained before the claim can be decided on the merits.

VA treatment records to October 2017 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
October 2017 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from October 2017 to the present.

2.  Thereafter, obtain an opinion from a VA examiner.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

Following a review of all the relevant evidence and considering accepted medical principles, the reviewing examiner is requested to render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability incurred from falling during a seizure, or a prior back disability aggravated from falling during a seizure, was due to (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA at his August 2010 VA emergency room treatment, or (b) an event not reasonably foreseeable. 

In rendering the requested opinion, the examiner should fully discuss and provide supporting rationale as to whether the VA staff failed to provide timely treatment for the Veteran in light of his high blood pressure seemingly related to medication withdrawal, his contentions that he "was not feeling well," the nurse's assessment that he spoke anxiously, and the Veteran's report that he discontinued his Xanax medication.  The examiner must assume that the Veteran had last taken Xanax the morning of the VA emergency room treatment.

The examiner should consider the August 2010 VA treatment record which indicated that Xanax withdrawal symptoms occurred on average at the Veteran's dosage and within 20 to 72 hours after discontinuation.  The examiner should also consider and discuss the November 1997 VA medical treatment provided to the Veteran when he presented with Xanax withdrawal symptoms and was given medication for immediate relief.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Then, readjudicate the claim for compensation under 38 U.S.C. § 1151 for a back disability incurred due to August 2010 VA treatment.  If the benefit sought on appeal is not granted, a supplemental statement of the case should be issued to the Veteran and his representative, they should be afforded the requisite opportunity to respond, and the case should thereafter be returned to the Board for further appellate action.  






	(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


